Case 1:19-cv-01176-AJT-MSN Document 40 Filed 12/05/19 Page 1 of 1 PageID# 726




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



 JUSTIN E, FAIRFAX,

                     Plaintiff,

              V.
                                                       Case No. 1:19-cv-01176-AJT-MSN

 CBS CORPORATION and CBS
 BROADCASTING INC.,

                     Defendants.




                                                   ORDER


       AND NOW,                   of            ,20/^ upon consideration of the Consent
 Motion for Leave to File Notice of Supplemental Authority, it is hereby ORDERED that the

 Consent Motion is GRANTED.




                                                 BY THE COUR


                                                    Antliony i.
                                                    Jniteu Elates
